 

Exhibit 10.30

  



INDEPENDENT CONTRACTOR AGREEMENT



 

This Independent Contractor Agreement (the “Agreement”) is effective as of
December 13, 2013 (the “Effective Date”) by and between Richard L. Feinstein,
CPA (“Feinstein”) and Enzon Pharmaceuticals, Inc.(“Enzon”), pursuant to which
Feinstein is being engaged to serve as Enzon’s Principal Financial Officer.

 

RECITALS

 

WHEREAS: Enzon desires to retain the services of Feinstein, and Feinstein
desires to provide such services to Enzon, subject to the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

 

1. Feinstein’s Position and Duties; Term.

 

A. Feinstein is hereby engaged by Enzon as an independent contractor to serve as
the Principal Financial Officer of Enzon, with a title of Vice President –
Finance and Principal Financial Officer. Feinstein’s services and
responsibilities (the “Services”) shall be commensurate with the customary
services and responsibilities of a chief financial officer for a publicly listed
company engaged in providing financial services similar to the business
operations of Enzon and its subsidiaries. Without derogating from the foregoing,
Feinstein will work at the request of Enzon as and when requested by Enzon.

 

B. The term of this Agreement (the “Term”) shall commence on the Effective Date
and continue until terminated by either party with or without cause upon receipt
of written notice.

 

2. Independent Contractor Relationship.

 

A. The relationship between Enzon and Feinstein shall be that of independent
contracting parties and shall not be deemed to be any other relationship,
including, without limitation, that of principal and agent. Nothing herein shall
be construed to create the relationship of employer and employee between Enzon
and Feinstein. Feinstein shall exercise his own independent judgment as to the
method and manner of performance of the Services hereunder. Enzon does not seek,
and shall not expect, any control over Feinstein’s performance of the Services;
provided, however, Feinstein shall conform to such policies and procedures
established by Enzon and to such customary standards which are necessary to
satisfy applicable statutes, rules or regulations governing the provision of
such Services. Enzon shall not be obligated to provide any employee-related
benefit to Feinstein, including, but not limited to, Workers Compensation
insurance, unemployment insurance, disability insurance, health or accident
insurance, nor will Enzon make any contributions for Social Security, or
withholding taxes on behalf of Enzon. Feinstein acknowledges that Enzon will not
provide any benefits or participation in any benefit plan applicable to an
employer-employee relationship. Feinstein shall be solely responsible for the
payment of all applicable governmental taxes, including federal, state and local
taxes, and Social Security contributions.

 



 

 

 

B. Feinstein is free to devote whatever time he chooses to any other business in
which he may choose to engage, provided he complies with all applicable
regulatory rules. Feinstein may determine his own hours of work and may perform
the Services in any manner or sequence he determines, subject, however, to such
restrictions as may exist in order to comply with the policies of Enzon or to
satisfy the requirements or standards of the statutes, rules or regulations
governing the Services.

 

C. Feinstein has not received any training from Enzon, and Enzon will not
provide any training to Feinstein.

 

D. Feinstein shall not have the authority to hire, direct and pay other persons
in connection with the Services without the prior written consent of Enzon. Any
person so employed by Feinstein shall be the employee of Feinstein and shall not
be the employee or agent of Enzon.

 

3. Compliance With Statutes, Rules And Regulations.

 

As part of the proper performance of the Services, at all times during the Term,
Feinstein shall comply with all applicable statutes, regulations, rules and
written statements of policy promulgated and administered by the Securities and
Exchange Commission and any state or municipal governmental or regulatory
agency; and the rules of any national securities exchange or association in
which Enzon is or may become a member.

 

4. Compensation.

 

A. Feinstein shall be paid at the rate of $225 per hour for each hour worked by
Feinstein in connection with the Services, limited to a maximum of $1,350 per
day, unless any additional hourly charges for a particular day have been
approved in advance by Enzon. Feinstein shall perform the Services at such times
and as requested by Enzon.

 

B. In addition to the hourly compensation referred to in Section 4(A) above,
Enzon will reimburse Feinstein for reasonable out-of-pocket expenses incurred by
Feinstein in connection with the performance of the Services, including: (i)
mileage at the rate of fifty (50) cents per mile for any driving that may be
required in connection with Feinstein’s performance of the Services; (ii) tolls;
(iii) supplies; and (iv) other reasonable expenses incurred by Feinstein in
connection with the performance of the Services.

 

C. Feinstein will submit a detailed bill to Enzon for all time worked and
expenses incurred during each two (2) week period, together with receipts or
documentation of expenses, during the Term, and Enzon will pay each such proper
bill within twelve (12) business days of its receipt.

 



2

 



 

5. Warranties.

 

A. Each party warrants to the other that it has the authority to enter into and
perform this agreement, and its performance hereunder will not result in the
breach or violation of any contract, arrangement or understanding it may have
with any third party. Each party warrants to the other that it will comply in
all material respects with all applicable laws, rules and regulations.

 

B. Consultant shall perform the services in accordance with the highest
professional standards and in compliance with all applicable laws and
regulations.

 

6. Indemnification. Feinstein shall be entitled to the same indemnification
rights from Enzon under the bylaws of Enzon as are applicable to all other
officers of Enzon and covered by the same Directors and Officers Insurance as
all other officers and directors of Enzon.

 

7. Confidentiality. Each of the parties to this Agreement agrees to maintain in
strict confidence the terms of this Agreement. Feinstein acknowledges and agrees
that during the Term, he will have access to “Confidential Information”
concerning Enzon, its affiliates, and their clients and employees, and that such
Confidential Information constitutes a valuable and unique asset of Enzon. For
purposes of this Agreement, Confidential Information includes, but is not
limited to, proprietary information pertaining to Enzon, its affiliates and
clients, including business plans (both current and under development), data,
trade secrets, financial information, costs, revenues, profits, methodologies,
information concerning clients and potential clients, compilations, systems,
technologies, computer programs, and all other information which Enzon and its
clients treat as confidential. All Confidential Information obtained by
Feinstein in the course of providing the Services shall be deemed confidential
and proprietary. Feinstein covenants and agrees that, during the Term and at all
times thereafter, Feinstein will not, except as may be required by applicable
law, regulation, legal process, or the request of any regulatory or
self-regulatory authority, (i) for any reason use for Feinstein’s own benefit or
the benefit of any person or entity with which Feinstein may be associated, or
disclose any Confidential Information to any person or entity, for any reason or
purpose, without the prior written consent of Enzon; or (ii) remove or cause to
be removed from Enzon’s office any Confidential Information or material relating
thereto for purposes other than those for use in connection with Feinstein’s
Services. Upon the expiration of the Term (including any renewal thereof),
Feinstein agrees to return to Enzon all tangible embodiments of all Confidential
Information in Feinstein’s possession or control, nor will Feinstein retain any
copy or records of such Confidential Information, in hard copy or electronic
form.

 

8. Miscellaneous.

 

A. This Agreement shall in all respects be governed by, and construed and
enforced in accordance with the laws of the State of New Jersey, without giving
effect to its conflicts of laws provisions.

 

B. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their permitted successors and assigns. This Agreement may
not be assigned by Feinstein without the prior written consent of Enzon.

 



3

 

 

C. The terms of this Agreement cannot be modified, altered or changed, except in
a writing signed by both parties.

 

D. Any notice, request or instruction to be given under this Agreement by one
party to the other party shall be in writing and delivered personally, with
receipt thereof acknowledged, or sent by registered or certified mail, postage
prepaid, to the following addresses, as applicable:

 



  If to Enzon: 20 Kingsbridge Rd     Piscataway, NJ 08873     Attn: Principal
Executive Officer     With a copy to: General Counsel         If to Feinstein:
Richard L. Feinstein, CPA     [ADDRESS]





 

IN WITNESS WHEREOF, the parties have executed this Agreement as of December 13,
2013.

 

 



  Enzon Pharmaceuticals, Inc.                   Dated:  December 13, 2013 By:
/s/ George W. Hebard III     George W. Hebard III     Interim Principal
Executive Officer                   Dated:  12/13/2013 /s/ Richard L. Feinstein
    Richard L. Feinstein, CPA                  



 

 

 

 



4

